Citation Nr: 0210225	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  01-01 573A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
muscle injury residuals of a left thigh injury.

2.  Entitlement to an increased rating for right shoulder 
arthritis.

3. Entitlement to a combined rating in excess of 30 percent 
for residuals of a right elbow fracture.

[The issue of entitlement to service connection for residuals 
of a right hip fracture is the subject of a separate Board of 
Veterans' Appeals (Board) decision.]


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1950 to March 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the Wilmington, Delaware, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  When the 
case was previously before the Board in March 2000, the 
matter of the rating for the right elbow was remanded for 
development/RO review; service connection for residuals of a 
left thigh injury and arthritis of the right shoulder was 
granted.  During the pendency of the remand, the veteran 
perfected appeals regarding the ratings assigned for the left 
thigh injury and right shoulder arthritis.  All three issues 
are now before the Board.

The veteran has not appealed the assignment of a 10 percent 
rating for a scar on his left thigh; he limited his appeal to 
consideration of the underlying muscle injury.

The veteran testified at hearings before a hearing officer in 
July 1996 and May 1997.  He also testified before the 
undersigned at an October 1999 hearing in Washington, D.C.

The issue of entitlement to a combined rating in excess of 30 
percent for residuals of a right elbow fracture will be 
addressed in a Remand which follows this decision.


FINDINGS OF FACT

1.  The veteran sustained a deep penetrating left thigh wound 
in service; treatment included debridement with slow healing; 
moderately severe muscle group (MG) XV injury is reasonably 
shown; severe MG XV injury is not.  

2.  The veteran specified in his August 2000 notice of 
disagreement that he was seeking a 20 percent rating for 
right shoulder arthritis, based on limitation of motion and 
pain on motion.

3.  A June 2001 Decision Review Officer decision granted a 20 
percent rating for right shoulder arthritis.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for muscle injury 
residuals of a left thigh injury.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.56, 4.73, Code 5315 
(2001).

2.  There is no question of law or fact before the Board with 
regard to the rating for the veteran's right shoulder 
disability.  38 U.S.C.A. § 7104, 7105(d)(5) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that with respect to the issues addressed on 
the merits below, there has been substantial compliance with 
the mandates of the VCAA and implementing regulations.  The 
claims have now been considered on the merits.  The record 
includes service medical records, VA examination reports and 
treatment records, and private medical records and opinions, 
including records and several examinations by private and VA 
examiners obtained following the Court remand.  The veteran 
has been notified of the applicable laws and regulations, and 
of the VCAA.  Discussions in the rating decisions and in the 
statement of the case have informed him what he needs to 
establish entitlement to the benefits sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the VCAA and the implementing 
regulations, a remand for further review in light of the 
implementing regulations would serve no useful purpose, 
particularly in light of the determinations below.

Factual Background

Service medical records reveal that in November 1951, the 
veteran sustained a laceration of his left thigh when a gun 
sponsor broke loose and struck him.  The cut was 
approximately one inch long, and was closed with a butterfly 
dressing after cleaning.  A fracture of the thigh was 
suspected, so no sutures were placed.  During a follow up 
visit in December 1951, the doctor described the wound as a 
small puncture measuring approximately one centimeter in 
diameter.  Surgical debridement was required.  The wound had 
healed slowly, but was clean and asymptomatic.  There was no 
evidence of a fracture.  No defects or identifying marks were 
noted on a March 1954 examination for separation.

On December 1995 VA examination, the veteran reported a left 
thigh injury from a pin piercing his leg.  Some muscle was 
removed, and the wound healed properly without an infection.  
No impairment from the old wound was noted.

In a March 1996 private examination report, the veteran 
stated that he had a penetrating wound of the left thigh in 
an accident, for which he had debridement.  This was 
asymptomatic until 1990, when he had an above the knee 
amputation.  A scar was seen on the medial aspect of the left 
thigh, and there was some abductor muscle tissue missing.  
There was tenderness and induration above and below the scar, 
consistent with the injury described.  Pain had developed as 
the left leg bore weight after the amputation.  Evidence of 
an old penetrating wound to the left lateral thigh with 
myofascial pain was diagnosed.
The veteran testified at a July 1996 hearing before a hearing 
officer at the RO.  He stated a one-inch diameter pin 
penetrated to the femur, and that he had some muscle tissue 
removed when cleaning out the wound.  He had stitches, and 
the leg took a long time to heal.  It hurts when he walked 
more than a hundred feet with crutches.

A December 1996 opinion by a private doctor reported that the 
veteran's history reflected a fractured left femur after a 
penetrating injury in November 1951.  A 5 by 5 cm scar of the 
left thigh, which was 1.5 inches deep and 2.5 inches wide was 
seen.  The wound was well healed and there was some 
tenderness in the area.

The veteran and his wife testified at a second hearing before 
a hearing officer in May 1997.  The wife reported that he had 
surgery on his left leg in the service and that tissue was 
removed.  She had visited him on the ward.

Private treatment records from July 1997 reveal that the 
veteran was treated for cellulitis of the left leg.

VA outpatient records from September 1997 show treatment for 
edema of the left lower leg.  There were healing lesions.  
Two days prior, the veteran reported that the lesions were 
oozing clear fluid.  No mention was made of the history of a 
penetrating leg wound of the thigh.

The veteran testified at a hearing before the undersigned in 
October 1999.  He described the accident with the gun mount, 
and his subsequent thigh wound.  He was hospitalized for 
approximately 35 days.  There was no fracture of the leg, but 
the wound was debrided.

On May 2000 VA examination, the veteran reported a puncture 
wound of the left thigh by a 1 inch pin which required 
surgical debridement.  He began developing pain in the left 
leg after his right leg amputation.  On examination, a deep 
scarred cleft was noted on the left thigh.  With surgical 
debridement around the 1.5 cm cleft, the scar was 6 cm.  
There was mild tenderness and some decreased sensation to 
touch..  Muscle strength was normal on the left.  The 
diagnosis was status post puncture wound of the left 
anteromedial thigh, healed, with residual tenderness and 
sensory deficit.

Analysis

Left thigh injury

At the outset, it is noteworthy that the veteran has a 
separate 10 percent rating for the scar residual of his left 
thigh injury.  He has not disagreed with that rating, and the 
sole concern here is the rating for muscle injury.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the veteran's 
complaints been unchanged for the entire appeals period, and 
staged ratings are therefore not appropriate.

The muscle injury residuals of the veteran's left thigh 
injury are rated under Code 5315, for impairment of MG XV.  
Moderate muscle injury warrants a 10 percent rating.  
Moderately severe muscle injury is rated 20 percent, and 
severe muscle injury is rated 30 percent.  The degrees of 
impairment are defined in the regulations.  38 C.F.R. § 4.56.  
A moderate disability is caused by an injury that is through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A moderately severe 
injury is through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  A severe injury is 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

Although the treatment record at the time of the wound 
indicated that the wound was merely cleaned and dressed with 
a butterfly bandage, the follow-up records show that there 
was debridement of the wound with prolonged healing.  
Further, subsequent examiners have noted the removal of some 
muscle tissue of the left thigh around the site of the 
penetrating wound.  The Board finds that this treatment 
history reasonably establishes that there was moderately 
severe MG XV injury, warranting a 20 percent rating.

The next higher, 30 percent, rating is not warranted, as the 
injury was not through and through, there was no fracture, 
the debridement was not described as extensive, and there was 
no prolonged infection and no intramuscular scarring or 
binding.

Right shoulder arthritis

The veteran's August 2000 notice of disagreement specified 
that he desired a 20 percent rating for impairment of the 
right shoulder, based on limitation of motion and pain on 
motion.  His substantive appeal endorsed this limitation of 
the goals of his appeal.  In a June 2001 rating decision, the 
RO granted a 20 percent rating for right shoulder arthritis.  
This rating considered limitation of motion by pain.

Because the RO granted the rating specifically sought by the 
veteran, there remains no issue or question in contention.  
The Board notes that the rating decision stated in bold print 
that the 20 percent rating was a complete grant of benefits 
sought on the issue, and that the veteran has not disputed 
that.
The Board has jurisdiction over questions of law and fact 
which affect the granting of benefits, and which are appealed 
from an agency of original jurisdiction such as the RO.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Here no question 
remains for the Board to adjudicate regarding the rating for 
the right shoulder.  Because there is no longer any 
jurisdiction for the Board with respect to this issue, the 
appeal for an increased rating for right shoulder arthritis 
must be dismissed.


ORDER

A 20 percent rating for muscle injury residuals of a left 
thigh injury is granted.

The appeal for an increased rating for right shoulder 
arthritis is dismissed.


REMAND

In March 2000 the Board remanded the matter of the rating for 
residuals of a right elbow fracture for development and 
further RO consideration.  A June 2000 Decision Review 
Officer decision assigned separate 20 percent and 10 percent 
ratings for the disability under Codes 5206 and 5213 (both 
codes are based on limitation of motion).  No supplemental 
statement of the case (SSOC) was issued.  A remand is in 
order.

To ensure due process, the case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and his 
representative an appropriate SSOC on the 
matter of the rating(s) for residuals of 
a right elbow fracture.  The SSOC should 
contain a detailed explanation of the 
rationale (and the legal authority) for 
the ratings assigned.

The veteran should have the opportunity to respond.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


